



Exhibit 10.16


CHS STRATEGIC LEADERSHIP TEAM
RETENTION AWARD DOCUMENT


 


PURPOSE
The purpose of the Strategic Leadership Team (SLT) Retention Award (the Award)
is to preserve key leadership continuity and bench strength and a competitive
compensation position to the external market.
ELIGIBILITY
The President and CEO and Executive Vice Presidents who were eligible
participants in the 2015-2017 Long Term Incentive Plan (LTIP) with active
employment status when the award is offered are eligible for an award.
AWARD METHODOLOGY
Award value is the percentage of base salary used for incentive compensation
awards at the Threshold-level based on the participant’s job level as of
November 1, 2017.
EARNING THE AWARD
•
The Award will be earned only if the executive

◦
Continues active employment through January 1, 2020

◦
During the Award Earning Period, is consistently meeting performance
expectations, and

◦
During the Award Earning Period is not determined to have committed any act of
misconduct or any violation of the CHS Code of Conduct or a CHS policy

•
If employment ends prior to the end of the Award Earning Period due to death,
disability, retirement or termination of employment by CHS for a reason not
related to performance or behavior, the award will be earned based on the number
of full months worked from the time the award is granted to the date one of the
events listed above occurs as the numerator, and the number twenty-six (26) as
the denominator.



PAYMENT OF THE EARNED AWARD
•
Payment will be in cash within 30 days of the date on which the Award is earned,
through the same process as the participant’s paycheck. All payments are subject
to appropriate withholdings

•
Awards cannot be contributed to the CHS Deferred Compensation Plan

•
Earned award is not eligible to be included as part of pension income



Nothing in this Plan is intended to be nor is a contract for employment,
continued employment or continued participation in the Plan, or in any other CHS
compensation or benefit program.





